646 F.2d 1064
Barney ROBERTS, Plaintiff-Appellant,v.ANDREW MARTIN SEA SERVICES, INC. and Gulf Oil Company, Inc.Defendants-Appellees.
No. 78-2219.
United States Court of Appeals,Fifth Circuit.
June 4, 1981.

Appeal from the United States District Court for the Eastern District of Louisiana, Morey L. Sear, Judge.


1
Ungar, Jacobs, Manuel & Kain, Carl J. Schumacher, Jr., New Orleans, La., for plaintiff-appellant.


2
Harvey J. Lewis, New Orleans, La., for amicus curiae Trial Lawyers Ass'n.


3
Lemle, Kelleher, Kohlmeyer, Matthews & Schule, Ashton R. O'Dwyer, Jr., New Orleans, La., for Andrew Martin.


4
Johnson & McAlpine, Michael McAlpine, New Orleans, La., for Gulf Oil.

ON PETITION FOR REHEARING

5
(Opinion May 30, 1980, 5 Cir., 1980)


6
Before DYER, RUBIN and POLITZ, Circuit Judges.

BY THE COURT:

7
The petition for rehearing is granted.  The opinion heretofore rendered is withdrawn.  The cause is remanded to the district court for further consideration in the light of Scindia Steam Navigation Co., Ltd. v. De Los Santos, -- U.S. --, 101 S.Ct. 1614, 67 L.Ed.2d 1 (1980).


8
REMANDED.